Citation Nr: 0908655	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  07-16 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for sleep apnea.  

4.  Entitlement to service connection for skin cancer, to 
include as secondary to exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's claim for service connection for 
hypertension and denied the Veteran's claims for service 
connection for sleep apnea and skin cancer, to include as 
secondary to exposure to herbicide agents.  

In March 2008 testimony, the Veteran asserted informal claims 
of service connection for a skin disability other than skin 
cancer and hearing loss, and an increased rating for 
post-traumatic stress disorder (PTSD).  The Board refers 
these matters to the RO for appropriate action.     


FINDINGS OF FACT

1.  The claim for service connection for hypertension was 
previously denied in a November 2002 RO decision.  The 
Veteran did not appeal that decision.  

2.  Evidence received since the last final decision in 
November 2002 relating to service connection for hypertension 
is new and raises a reasonable possibility of substantiating 
the claim.  

3.  The Veteran served in the Republic of Vietnam from 
October 1966 to October 1967.  

4.  Resolving all reasonable doubt in the Veteran's favor, 
hypertension had its onset in service.  

5.  The Veteran's sleep apnea first manifested many years 
after service and is not related to his service or any aspect 
thereof.

6.  The Veteran's skin cancer first manifested many years 
after service and is not related to his service or any aspect 
thereof, including exposure to herbicide agents.  


CONCLUSIONS OF LAW

1.  The November 2002 RO decision that denied service 
connection for hypertension is final.  New and material 
evidence has been submitted to reopen the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 
3.160(d), 20.302, 20.1103 (2008).  

2.  The Veteran's hypertension was incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).

3.  The Veteran's sleep apnea was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).  

4.  The Veteran's skin cancer was not incurred in or 
aggravated by his active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In a January 2000 rating decision, the RO denied the 
Veteran's claim for service connection for hypertension.  The 
RO declined to reopen the Veteran's claim for service 
connection for hypertension in November 2002, and most 
recently, in March 2006.  While the RO found that new and 
material evidence had not been submitted to reopen the 
Veteran's claim for service connection for hypertension, the 
Board must still consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  

In a decision dated in November 2002, the RO denied the 
Veteran's claim for service connection for hypertension.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  Thus, the November 2002 rating 
decision became final because the Veteran did not file a 
timely appeal.  

The claim for entitlement to service connection for 
hypertension may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed this application to reopen his claim in October 
2004.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the Veteran's service medical records, the 
Veteran's post-service VA examinations, and statements from 
the Veteran.  The Board denied the claim because there was no 
evidence that the Veteran was treated for hypertension during 
service or within one year after separation from service.    

The Veteran applied to reopen his claim for service 
connection for hypertension in October 2004.  The Board finds 
that the evidence received since the last final decision is 
new and material because it raises a reasonable possibility 
of substantiating the Veteran's claim.  

In support of his application to reopen his claim for service 
connection, the Veteran testified before the Board at a 
hearing in March 2008.  Testimony revealed that the Veteran 
was not treated for high blood pressure readings during 
service but was told upon discharge that his blood pressure 
was elevated and would return to normal once he re-entered 
civilian life.  He testified that he was first diagnosed with 
hypertension in September 1968 and was issued medication for 
it.  He reported that he had been taking medication for his 
hypertension ever since that time.  

The Board finds that new and material evidence has been 
submitted with regard to the claim for service connection for 
hypertension.  The claim was previously denied because there 
was no evidence that the Veteran was treated for hypertension 
during service or within one year after separation from 
service.  The Veteran has submitted evidence in the form of 
competent lay testimony showing that he began taking 
medication for hypertension within one year after separation 
from service.  Thus, with the new evidence presumed credible 
for the purpose of determining whether the claim should be 
reopened, the Board finds that new and material evidence has 
been submitted.  Therefore the claim for service connection 
for hypertension is reopened.  38 C.F.R. § 3.156(a).  This 
does not mean that service connection is granted.  Rather, 
the merits of the claim for service connection will have to 
be reviewed on a de novo basis, as addressed below.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
Veteran would be prejudiced by the Board proceeding to a 
decision on the merits.  In this case, the statement of the 
case provided the Veteran with the laws and regulations 
pertaining to consideration of the claim on the merits.  
Additionally, the Board notes that the discussion in the 
statement of the case essentially considered the Veteran's 
claim on the merits.  Also, the Veteran has provided 
arguments addressing his claim on the merits.  The Board 
therefore finds that, given that the Veteran had adequate 
notice of the applicable regulations, he would not be 
prejudiced by the Board's review of the merits of the claim 
at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including hypertension, will be rebuttably presumed 
if they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  The 
Veteran's sleep apnea and skin cancer, however, are not 
diseases subject to presumptive service connection.    

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents.  In the case of such a veteran, service 
connection for disorders will be rebuttably presumed if they 
are manifest to a compensable degree at any time after 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2008).  This presumption of service 
connection may be rebutted by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 
3.307(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).   

Hypertension 

The Veteran's service treatment records are negative for any 
complaints of or treatment relating to hypertension.  At his 
February 1968 separation examination, the Veteran made no 
complaints regarding his blood pressure, and he was not 
diagnosed with hypertension.    

The Veteran testified before the Board at a travel board 
hearing in March 2008.  Testimony revealed that the Veteran 
was not treated for high blood pressure readings during 
service but was told upon discharge that his blood pressure 
was elevated and would return to normal once he re-entered 
civilian life.  He testified that he was first diagnosed with 
hypertension in September 1968 and was issued medication for 
it.  He reported that he had been taking medication for his 
hypertension ever since that time.  

Post-service VA and private medical records dated from 
October 1988 to November 2007 show that the Veteran received 
intermittent treatment for hypertension.  

As a layperson, the Veteran is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, the Veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

Although the Veteran is not competent to give a medical 
opinion on when he was first diagnosed with hypertension, the 
Board finds that the Veteran is competent to testify that he 
had been taking anti-hypertensive medication since September 
1968.  The Veteran is given the benefit of the doubt and 
presumed to be credible.  Based on the Veteran's testimony, 
there is competent medical evidence that he had hypertension 
within one year after separation from service.  

The current medical evidence shows that the Veteran receives 
treatment for his hypertension.  The Board finds that the 
Veteran's hypertension was present within one year after 
separation from service, and that he currently suffers from 
hypertension.  The competent evidence of record shows that it 
was at least as likely as not that the Veteran's hypertension 
was present within one year after service.  Thus, the Board 
concludes that presumptive service connection for 
hypertension is warranted.  Therefore, resolving all doubt in 
favor of the Veteran, the Board concludes that the 
hypertension was due to his period of active service.  
Therefore, service connection for hypertension must be 
granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Sleep Apnea 

The Veteran's service treatment records are negative for any 
complaints of or treatment relating to sleep apnea.  At his 
February 1968 separation examination, the Veteran made no 
complaints regarding his sleep or breathing, and his 
respiratory system was found to have no abnormalities.  The 
Board therefore finds that the weight of the evidence 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his 
sleep apnea.  38 C.F.R. § 3.303(b).  

The first post-service evidence of sleep apnea is a December 
1994 private medical report where the Veteran underwent a 
polysomnography study and was diagnosed with moderate 
obstructive sleep apnea mainly demonstrated with arousals and 
desaturations to as low as 83 percent.  A January 1995 
private medical report shows that the Veteran received 
treatment for his sleep apnea.  

The Veteran testified before the Board at a travel board 
hearing in March 2008.  Testimony revealed that although the 
Veteran was not treated for sleep problems during service, he 
did experience problems sleeping while on active duty.  He 
testified that he would keep waking up during the night and 
felt that this had been partly due to his PTSD.  He reported 
that during service, he would stop breathing if he slept on 
his back and would have to be awakened by his fellow 
soldiers.  He stated that he was first diagnosed with sleep 
apnea around 1996 or 1997 and was treated with a C-PAP 
machine.  He testified that his adenoids and tonsils were 
removed in an attempt to help him breathe better, but that he 
continued to stop breathing if he slept on his back.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence does not 
establish a medical nexus between military service and the 
Veteran's sleep apnea.  Thus, service connection for sleep 
apnea is not warranted.  

The first post-service evidence of the Veteran's sleep apnea 
is in December 1994, approximately 26 years after his 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).    

The Veteran contends that his current sleep apnea is related 
to his active service.  However, as a layperson, the Veteran 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).

The weight of the medical evidence indicates that the 
Veteran's sleep apnea began many years after service and was 
not caused by any incident of service.  The Board concludes 
that the sleep apnea was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Skin Cancer 

The Veteran's period of active duty from May 1966 to February 
1968 included service in Vietnam from October 1966 to October 
1967.  Thus, the Veteran in this case will be afforded the 
presumption of exposure to Agent Orange during his service in 
Vietnam.  However, skin cancer is not a disability associated 
with exposure to herbicides.  Therefore, the Board finds that 
service connection for skin cancer due to a presumption of 
being related to exposure to herbicides is not warranted.  38 
C.F.R. § 3.309(e). 

Having determined that the Veteran is not entitled to 
presumptive service connection, the Board must now evaluate 
whether the Veteran is entitled to service connection on a 
direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) 
(holding that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, 98 Stat. 
2724, 2727-29 (1984) does not preclude a Veteran from 
establishing service connection with proof of actual direct 
causation).      

The Veteran's service treatment records are negative for any 
treatment of skin cancer or malignant melanoma.  At his 
February 1968 separation examination, the Veteran made no 
complaints regarding his skin and his skin was found to have 
no abnormalities.  The Board therefore finds that the weight 
of the evidence demonstrates that chronicity in service is 
not established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for skin 
cancer.  38 C.F.R. § 3.303(b).  

The first post-service evidence of skin cancer is an October 
2004 VA medical report where the Veteran was diagnosed with 
malignant melanoma, status post excision of right hallux nail 
bed.  The physician recommended amputation of the toe to the 
metatarsal phalangeal joint.  

Post-service VA medical reports dated from January 2005 to 
November 2007 show that the Veteran received treatment for T4 
acral lentiginous melanoma, right great toe amputation due to 
malignant melanoma, and squamous cell carcinoma with 
amputation of the fourth and fifth digits.  At a March 2007 
VA dermatology consultation, examination revealed scattered 
hyperpigmented macules on the dorsum on the feet that had 
been present for years but remained unchanged.  The Veteran 
denied new pigmented lesions on his skin.  The physician 
found no suspicious lesions.  At no time did any treating 
provider find that the Veteran's skin cancer was related to 
his period of active service.    

A February 2005 Social Security Administration (SSA) decision 
awarded disability to the Veteran based on his lentiginous 
melanoma and anxiety-related disorders.  

The Veteran testified before the Board at a travel board 
hearing in March 2008.  Testimony revealed that the Veteran 
was first diagnosed with skin cancer in 2004 when he had to 
have his right great toe removed due to infections.  He 
testified that he had experienced problems with the toenail 
on his right great toe within a year of being released from 
service.  He reported that a callus would build up on his 
toe, causing it to itch very badly and push the toenail up.  
He stated that he had to have his toenail removed in 1994 or 
1995.  He testified that he had been told by a doctor that 
his skin cancer was due to exposure to herbicides.  He also 
reported that he had sought treatment for itching of the toes 
as early as 1978.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence does not 
establish a medical nexus between military service and the 
Veteran's skin cancer.  Thus, service connection for skin 
cancer is not warranted.  

The first post-service evidence of the Veteran's skin cancer 
is in October 2004, approximately 36 years after his 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, because the Veteran's skin cancer is not a disease 
associated with exposure to herbicide agents, presumptive 
service connection for skin cancer is not warranted.  

The Veteran contends that his current skin cancer is related 
to his active service.  However, as a layperson, the Veteran 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the Veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  

The weight of the medical evidence indicates that the 
Veteran's skin cancer began many years after service and was 
not caused by any incident of service.  The Board concludes 
that the skin cancer was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2005 and June 
2007; a rating decision in March 2006; and a statement of the 
case in February 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2007 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The Veteran has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained medical examinations in 
relation to these claims because there is no competent 
evidence that these disabilities are the result of any event, 
injury, or disease in service.  38 C.F.R. § 3.159(c)(4) 
(2008).  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for hypertension.  

Service connection for hypertension is granted.  

Service connection for sleep apnea is denied.  

Service connection for skin cancer is denied.  

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


